EXHIBIT 4.8 OPTION TO JOINT VENTURE AGREEMENT This Agreement is made as of July 30, 2012 (the “Effective Date”) BETWEEN: AVINO SILVER & GOLD MINES LTD., a corporation existing under the laws of British Columbia and having its head office at Suite 900 – 570Granville Street, Vancouver, British Columbia V6C 3P1 Fax No: (604) 682-3600 (hereinafter “Avino”) AND: ENDEAVOUR SILVER CORP., a corporation existing under the laws of British Columbia and having its head office at Suite 301, 700 West Pender Street, Vancouver, British Columbia V6C 1G8 Fax No: (604) 685-9744 (hereinafter “Endeavour”) WHEREAS: A. Avino is, directly or through its wholly-owned Mexican subsidiary Compania Minera Mexicana de Avino, S.A. de C.V. (the “Subsidiary”), the sole legal and beneficial owner of 100% of the rights, title and interest in and to the Laberinto Property (the “Property”) located in Durango State, Mexico, as described in Schedule “A” hereto; and B. Avino has agreed to grant Endeavour the sole and exclusive right and option to acquire a 75%interest in the Property, upon which event a Joint Venture shall be formed between the parties, in accordance with the terms and conditions of this Agreement. Now therefore in consideration of the mutual promises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. INTERPRETATION Definitions. In this Agreement, terms and expressions given a defined meaning in any Schedule shall have the corresponding meaning in this Agreement and: “Affiliate” has the meaning given to that term in the Securities Act (British Columbia); “Agreement” means this Agreement, including the Recitals and the Schedules, all as amended, from time to time; “Arcelia” means Arcelia Gold Corp.; “Arcelia Agreement” means an Option and Joint Venture Agreement entered into between Endeavour and Arcelia dated August18,2011 covering mineral properties surrounding and contiguous with the Property; - 1 - “Business Day” means a day other than Saturday, Sunday or statutory holiday when banks in the City of Vancouver, British Columbia are generally open for business; “Effective Date” means July 30,2012; “Expenditures” means, without duplication, all costs and expenses actually and directly incurred by a party on or for the benefit of the Property including without limiting the generality of the foregoing, monies expended in doing geophysical, geochemical and geological surveys, drilling, drifting and other surface and underground work, assaying and metallurgical testing, engineering and geological consulting, and building and operating any exploration facilities on the Property; land fees associated with the management of the Property, including community payments and expenses directly related to community relations and the acquisition of exploration permits; payment of fees, wages, salaries, travelling expenses, and fringe benefits (whether or not required by law) of all persons engaged in work with respect to and for the benefit of the Property, in paying for the food, lodging and other reasonable needs of such persons and including all costs at prevailing charge out rates for any personnel who from time to time are engaged directly in work on the Property, such rates to be in accordance with industry standards. For greater certainty, Expenditures shall not include legal expenses related to the negotiation of this Agreement; “Joint Venture” means the exploration joint venture which may be formed with respect to the Property pursuant to Section7.1; “Joint Venture Assets” means, after the formation of the Joint Venture, the Property and all other assets of the Joint Venture; “Joint Venture Interest” means the percentage undivided interest of each of Avino and Endeavour in the Joint Venture, which interest shall, at all times, correspond with and represent their respective percentage undivided interest in the Property pursuant to this Agreement and vice versa; “Lien” means any lien, security interest, mortgage, charge, encumbrance, or other claim of a third party, whether registered or unregistered, and whether arising by agreement, statute or otherwise; “Management Committee” means the committee established by the parties on the formation of a Joint Venture as described in Section3.1 of Schedule “C”; “Minera Plata” means Minera Plata Adelante, S.A. de C.V., a wholly-owned Mexican subsidiary of Endeavour; “Minerals” means any and all ores (and concentrates or metals derived therefrom) of precious, base and industrial minerals, in, on or under a Property which may lawfully be explored for, mined and sold by the Parties pursuant to the instruments of title under which the Property is held; “Net Smelter Returns” has the meaning set forth in Schedule “D” hereto; “NI 43-101” means National Instrument 43-101 entitled “Standards of Disclosure for Mineral Projects” promulgated by the Canadian Securities Administrators; “Operator” means the party responsible for carrying out, or causing to be carried out, all work in respect of the Property during the period of the Option and during the period of a Joint Venture; “Option” means the option granted by Avino to Endeavour in accordance with Section3.1; - 2 - “Option Period” means the term of the Option commencing on the Effective Date and ending on the fourth anniversary of the Effective Date; “Party” and “Parties” means the parties, individually or jointly, to this Agreement; “Preliminary Economic Assessment” shall have the meaning ascribed to such term in NI43-101 and shall include a NI43-101 compliant resource estimate; “Program” means a written description, prepared by the Operator and adopted by the Management Committee, outlining all Expenditures which the Operator contemplates incurring on the Property, including a detailed description of all work which the Operator proposes to carry out on the Property pursuant to such Program; “Property” means the Laberinto Concessions located in Durango State, Mexico, as more particularly described in Schedule “A” hereto and those rights and benefits appurtenant to the Property; “Representative” means the individual appointed from time to time by a Party to act as such Party's representative on a Management Committee; and “Subsidiary” means Compania Minera Mexicana de Avino, S.A. de C.V., a wholly-owned Mexican subsidiary of Avino. Extended Meanings means, unless otherwise specified, that words importing the singular include the plural and vice versa. The term “including” means “including without limitation.” Headings. The division of this Agreement into sections and the insertion of headings are for convenience of reference only and are not to affect the construction or interpretation of this Agreement. Severability. If any term of this Agreement is or becomes illegal, invalid or unenforceable, that term shall not affect the legality, validity or enforceability of the remaining terms of this Agreement. Entire Agreement. This Agreement constitutes the entire agreement between the parties with respect to the subject matter herein and supersedes all prior arrangements, negotiations, discussions, undertakings, representations, warranties and understandings, whether written or verbal. Time. For every provision in this Agreement, time is of the essence. Governing Law. This Agreement shall be governed by and shall be construed and interpreted in accordance with the laws of British Columbia. Statutory References. Each reference to a statute in this Agreement includes the regulations made under that statute, as amended or re-enacted from time to time. Currency. All references to dollars ($) herein refer to United States dollars (US$). Schedules. The following Schedules are attached to and form part of this Agreement: Schedule “A” Description of the Property Schedule “B” Property Obligations Schedule “C” Joint Venture Terms Schedule “D” Net Smelter Returns - 3 - 2. REPRESENTATIONS AND WARRANTIES Avino hereby represents and warrants to Endeavour that: (a) it is a corporation duly organized and validly existing under the laws of the Province of British Columbia; (b) the Subsidiary is a corporation duly organized and validly existing under the laws of Mexico; (c) it has full corporate power, authority and capacity to enter into this Agreement and to carry out its obligations under this Agreement and is, through the Subsidiary, qualified to carry on business in Mexico; (d) it has been duly authorized to enter into, and to carry out its obligations under, this Agreement and no obligation of it in this Agreement conflicts with or will result in the breach of any term in: (i) its notice of articles or articles; or (ii) any other agreement to which it is a party; (e) it has duly executed and delivered this Agreement, which binds it in accordance with its terms; (f) neither it nor the Subsidiary requires the consent or approval of any other party or entity to the entering into this Agreement or any of the transactions contemplated hereby; (g) (i) the claims comprising the Property were properly recorded and filed with appropriate governmental agencies; (ii) all assessment work required to hold the claims has been performed and all governmental fees have been paid and all filings required to maintain the claims in good standing have been properly and timely recorded or filed with appropriate governmental agencies; (iii) other than those royalties with respect to the Property as indicated in Schedule “A” hereto, the claims are free and clear of encumbrances or defects in title; and (iv) Avino has no knowledge of conflicting mining claims; (h) the Property is properly and accurately described in Schedule “A” hereto; (i) Avino is the owner, through the Subsidiary, of a 100% beneficial and legal interest in the Laberinto Concessions, free and clear of all Liens and third party interests, subject only to those royalties with respect to the Property as indicated in Schedule “A” hereto; (j) there are no adverse claims or challenges to Avino's or the Subsidiary's interest in the Property; - 4 - (k) to the best of Avino's knowledge, there has been no known spill, discharge, deposit, leak, emission or other release of any contaminant, pollutant, dangerous or toxic substance, or hazardous waste on, into, under or affecting the Property and no such contaminant, pollutant, dangerous or toxic substance, or hazardous waste is stored in any type of container on, in or under the Property; (l) there are no existing or, to the best of Avino's knowledge, threatened actions, suits, claims or proceedings regarding the Property and there are no outstanding notices, orders, assessments, directives, rulings or other documents issued in respect of the Property by any governmental authority; (m) there are no existing reclamation, rehabilitation, restoration or abandonment obligations with respect to the Property; and (n) Avino has made the annual maintenance fee payments and kept the property in good standing, which obligation shall be assumed by Endeavour upon execution of this Agreement. Endeavour hereby represents and warrants that: (a) it is a corporation duly organized and validly existing under the Business Corporations Act (British Columbia); (b) Minera Plata is a corporation duly organized and validly existing under the laws of Mexico; (c) it has full corporate power, authority and capacity to enter into this Agreement and to carry out its obligations under this Agreement and is qualified to carry on business in British Columbia and is, through Minera Plata, qualified to carry on business in Mexico; (d) it has been duly authorized to enter into, and to carry out its obligations under, this Agreement and no obligation of it in this Agreement conflicts with or will result in the breach of any term in: (i) its notice of articles or articles; or (ii) any other agreement to which it is a party; and (e) it has duly executed and delivered this Agreement, which binds it in accordance with its terms. Each Party's representations and warranties set out above will be relied on by the other Party in entering into the Agreement and shall survive the execution and delivery of the Agreement. Each Party shall indemnify and hold harmless the other Party for any loss, cost, expense, claim or damage, including legal fees and disbursements, suffered or incurred by the other Party at any time as a result of any misrepresentation or breach of warranty arising under the Agreement. 3. OPTION Avino hereby grants to Endeavour the sole and exclusive right and option (the “Option”) to acquire a 75%undivided right, title and interest in and to the Property on the terms set out herein. - 5 - In order to maintain the Option in good standing, Endeavour must: (a) pay to Avino a total of $200,000 as follows: (i) the sum of $20,000 on the Effective Date; (ii) a further sum of $30,000 on or before the first anniversary of the Effective Date; (iii) a further sum of $40,000 on or before the second anniversary of the Effective Date; (iv) a further sum of $50,000 on or before the third anniversary of the Effective Date; and (v) a further sum of $60,000 on or before the fourth anniversary of the Effective Date; and (b) complete Expenditures of $3,000,000 as follows: (i) $300,000 on or before the first anniversary of the Effective Date; (ii) a further $500,000 on or before the second anniversary of the Effective Date; (iii) a further $1,000,000 on or before the third anniversary of the Effective Date; and (iv) a further $1,200,000 on or before the fourth anniversary of the Effective Date. Each of the payment and Expenditure obligations set forth in Section 3.2 may be accelerated by Endeavour in order to accelerate Endeavour’s exercise of the Option, but if Endeavour fails to meet any such payment or Expenditure obligation when due, the Option will terminate, subject to Section 3.8 or Avino providing notice of default to Endeavour and Endeavour failing to cure said default pursuant to Section 10.1. Endeavour further agrees to conduct work and allocate Expenditures as follows: (a) during the first year of the Option Period, complete at least 1,000metres of drilling along a mineralized vein in the area of the El Jabali tunnel; (b) upon completion of the first year of the Option Period, if Endeavour’s assessment of mineral potential in the Jabali area suggests the presence of large scale bulk tonnage open pit mineral potential, Endeavour will continue to direct exploration Expenditures to test that potential contingent on continued positive exploration results for the balance of the Option Period; (c) upon completion of the first year of the Option Period, if Endeavour’s assessment of the mineral potential of the Jabali area indicates only small scale underground high-grade potential, Endeavour will direct exploration Expenditures to test that potential contingent on continued positive exploration results for the balance of the Option Period, and the following shall apply: (i) during the second year of the Option Period, Endeavour will allocate Expenditures to drill along the vein in the Jabali area on no more than a 50metre spacing to determine whether underground mine development is justified and identify the location of an underground mine access; and (ii) during the third and fourth years of the Option Period, Endeavour will allocate Expenditures to permit and develop the underground mine access and seek to commence production of ore from the vein in the Jabali area for processing at the Avino plant; and - 6 - (d) in the event Endeavour’s year-end assessments of the mineral potential of the Jabali area indicate that there exists limited potential for either bulk tonnage open pit mineral potential or underground high-grade potential, Endeavour in its sole discretion may cease its exploration in this area or terminate this Agreement in order to permit Avino to resume exploration of the Jabali area. Prior to exercise of the Option: (a) all of the Expenditures on development and mining and related costs will be attributed to Expenditures; and (b) Avino will receive 100percent of revenues from the sale of ores, concentrate, metal and products derived from ore mined from the Property during the Option Period. Endeavour will have the right to terminate this Agreement at any time up to the date of exercise of the Option by giving notice in writing of such termination to Avino, and in the event of such termination, this Agreement will, except for the provisions of Sections2.3, 3.2(a)(i), 3.9, 5.2, 6.1 and 10.2 be of no further force and effect save and except for any obligations of Endeavour incurred prior to the effective date of termination. Once Endeavour has completed the Expenditures, made all the payments as specified in Section3.2 and conducted work and allocated Expenditures as specified in Section 3.3 on the terms set out herein and completed a Preliminary Economic Assessment, Endeavour will have exercised the Option and have acquired an undivided 75% Joint Venture Interest pursuant to this Agreement. The Option described in this Agreement is an option only and except for the payment required in Section3.2(a)(i) which is obligatory, and except as specifically provided otherwise, nothing herein contained will be construed as obligating Endeavour to do any acts or make any payments hereunder except as otherwise set forth, and any act or acts or payment or payments as may otherwise be made hereunder will not be construed as obligating Endeavour to do any further act or make any further payment or payments. Expenditures incurred by any date in excess of the amount of Expenditures required to be incurred by such date shall be carried forward to the succeeding period and qualify as Expenditures for the succeeding period. If Expenditures incurred by any date are less than the amount of Expenditures required to be incurred by such date, Endeavour may pay the deficiency to or at the direction of Avino in cash within sixty (60) days after such date, in order to maintain the Option in good standing. Such payments of cash in lieu of Expenditures shall be deemed to be Expenditures incurred on the Property on or before such date. For greater certainty, if Expenditures incurred by any date are more than the amount of Expenditures required to be incurred by such date, Endeavour may credit such Expenditures to the next Expenditure period as outlined in section3.2(b). After the Effective Date, Endeavour hereby indemnifies and agrees to hold harmless Avino against any losses, claims and liabilities arising out of or in respect of Endeavour failing to maintain the Property in good standing for the benefit of Avino in accordance with this Agreement. - 7 - 4. COVENANTS OF AVINO During the currency of this Agreement, Avino will and will cause the Subsidiary to: (a) not do any other act or thing which would or might in any way adversely affect the rights of Endeavour hereunder, including without limitation selling, assigning, encumbering or otherwise dealing with or affecting the Property; (b) make available to Endeavour and its representatives all available relevant technical data, geotechnical reports, maps, digital files and other data with respect to the Property in Avino’s or the Subsidiary's possession or control, including rock and soil samples, and all records and files relating to the Property and permit Endeavour and its representatives at their own expense to take abstracts therefrom and make copies thereof; (c) promptly provide Endeavour with any and all notices and correspondence received by Avino or the Subsidiary from government agencies or other parties in respect of the Property; (d) cooperate fully with Endeavour in obtaining any surface and other rights, permits or licences on or related to the Property as Endeavour deems desirable, provided that Endeavour shall be responsible for payment of all of the cost for services provided by Avino personnel at industry standard rates for such services; (e) grant to Endeavour, its employees, agents and independent contractors, the sole and exclusive right and option to: (i) enter upon the Property for the purpose of, and to do such prospecting, exploration, development or other mining work thereon and thereunder as Endeavour in its sole discretion may consider advisable; (ii) bring and erect upon the Property such equipment and facilities as Endeavour may consider advisable; and (iii) remove from the Property and dispose of material for the purpose of testing; (f) following execution of this Agreement and the exercise of the Option, register or cause to be registered with the applicable mineral title registry or regulatory agency transfers of an undivided 75% interest in and to the Property in favour of Minera Plata, which transfers may be recorded by Minera Plata at all such places of record as may be appropriate or desirable to effect the legal transfer an undivided 75% interest in and to the Property to Minera Plata,but Minera Plata shall hold such interest in the Property at all times subject to the terms of this Agreement; and (g) immediately advise Endeavour by notice in writing of any default in any requirements for maintenance of the Property in good standing and provide Endeavour with copies of all communications relating thereto. - 8 - 5. COVENANTS OF ENDEAVOUR During the term of the Option, Endeavour shall and shall cause Minera Plata to: (a) keep the Property free and clear of all Liens arising from its operations hereunder (except liens for taxes not yet due, other inchoate liens or liens contested in good faith by Endeavour) and proceed with all diligence to contest or discharge any Lien that is filed; (b) pay or cause to be paid all claim holding taxes levied on the Property; (c) permit Avino, or its representatives duly authorized by it in writing, at its own risk and expense, access to the Property at all reasonable times and to all records and reports, if any, prepared by Endeavour in connection with work done on or with respect to the Property, and furnish Avino activity reports on or before the end of the month immediately following the quarter in respect of the work carried out by Endeavour on the Property during the previous quarter; and (d) conduct all work on or with respect to the Property in a careful and miner-like manner and in compliance with all applicable federal, provincial and local laws, rules, orders and regulations, and indemnify and save Avino harmless from any and all claims, suits, demands, losses and expenses including, without limitation, with respect to environmental matters, made or brought against it as a result of work done or any act or thing done or omitted to be done by Endeavour on or with respect to the Property. In the event of termination of the Option for any reason other than through the exercise thereof, Endeavour will have the right (and, if requested by Avino within 90 days of the effective date of termination, the obligation) to remove from the Property within six months of termination of this Agreement all facilities erected, installed or brought upon the Property by or at the instance of Endeavour, failing which, the facilities shall become the property of Avino. 6. EXCLUSION OF MINERAL CLAIMS Endeavour shall have the right at any time and from time to time following the first anniversary of the date of execution of this Agreement to exclude from this Agreement any portion of the Property by written notice to Avino of its election so to do; PROVIDED THAT any of the mineral rights so excluded shall be kept in good standing by Endeavour or Minera Plata for a period of at least twelve (12) months after the said notice has been given; AND PROVIDED FURTHER that within such twelve (12) month period, if Minera Plata is the registered owner, it shall, if requested by Avino in writing, deliver at Avino’s cost registrable transfers of the mineral rights so excluded in favour of Avino. 7. THE JOINT VENTURE If Endeavour exercises the Option as set out in Section3, then, as of the exercise date of the Option, a Joint Venture will have been formed between Avino and Endeavour with respect to the Property in accordance with the terms set out in Schedule “C”. The Property shall thereupon become a Joint Venture Asset. Expenditures, if any, in excess of those required to maintain the Option in good standing which have been committed or incurred by Endeavour at the time of formation of the Joint Venture will be carried forward as Endeavour’s contribution to Joint Venture programs under the Joint Venture. - 9 - Upon formation of the Joint Venture, the Parties agree to take all commercially reasonable efforts to negotiate and execute a definitive binding joint venture agreement based substantially on the form of the Model Joint Venture Agreement for mining companies most recently published by the Continuing Legal Education Society of British Columbia which shall supersede this Agreement and contain all of the terms and conditions of this Agreement where applicable, including the Joint Venture terms contained in Schedule “C” attached hereto, within 90days of formation of the Joint Venture. 8. CONFIDENTIALITY All matters concerning the execution and contents of this Agreement, the Joint Venture, and the Property shall be treated as and kept confidential by the Parties and there shall be no public release of any information concerning the Property without the prior written consent of the other Party, such consent not to be unreasonably withheld; except as required by applicable securities laws, the rules of any stock exchange on which a Party’s shares are listed or other applicable laws or regulations. Notwithstanding the foregoing the Parties are entitled to disclose confidential information to prospective investors or lenders, who shall be required to keep all such confidential information confidential. Each Party shall provide the other with a copy of any news release it proposes to publish relating to the Property or this Agreement prior to publication of the same for the other Party's review which shall not be unreasonably delayed in view of any timely disclosure obligations which may be applicable. Each Party shall use its reasonable efforts to provide any comments it may have to the other Party forthwith, but in any event within one Business Day. 9. RIGHT OF FIRST REFUSAL In the event that either party wishes to sell any or all of its interest in the Property, (the “Offeror”), the Offeror shall first give the other party (the “Offeree”) notice in writing containing an offer to sell to it such interest specifying the price in dollars and other terms and conditions for such sale. If within a period of 60 days of the receipt of such notice the Offeree notifies the Offeror in writing that it wishes to accept the offer, the Offeror shall be bound to sell such interest to the Offeree at such price and on the terms and conditions contained in the offer. If the Offeree elects not to accept the offer or fails to notify the Offeror before the expiration of the time herein limited that it will purchase the interest offered, the Offeror may sell and transfer such interest to any third party or parties, at the price, terms and conditions specified in the offer for a period of fourmonths following the date of the Offeree's election not to accept the offer or expiry of the 60-day period, whichever occurs earlier, after which such interest shall again be subject to this Section9.1. The right of the Offeree under this Section9 shall continue while the Option remains in good standing, failing which the right shall terminate. Avino acknowledges and agrees that the provisions of section9.1 shall not apply to the assignment or transfer of any interest in the Property by Endeavour to Arcelia pursuant to Endeavour’s obligations under the Arcelia Agreement. TERMINATION Subject to Section3.8, in addition to any other termination provisions contained in this Agreement, this Agreement and the Option shall terminate if Endeavour should be in default in performing any requirement herein set forth in a timely manner and has failed to take reasonable steps to cure such default within 30 days after the giving of written notice of such default by Avino. - 10 - In the event of termination of this Agreement, Endeavour shall: (a) maintain the Property in good standing for a period of at least six (6) months after the notice of termination has been given; and provided further that within such six (6) month period, if Endeavour is the registered owner, it shall, if requested by Avino in writing, deliver at Avino’s cost registrable transfers of the mineral rights so excluded in favour of Avino; (b) deliver to Avino any and all reports, samples, drill cores and engineering data of any kind whatsoever pertaining to the Property or related to mining work which has not been previously delivered to Avino; and (c) perform or secure the performance of all reclamation and environmental rehabilitation as may be required by all applicable legislation with all costs contributing to Expenditures and after exercise of the Option, being a Joint Venture expenditure. ARBITRATION If any question, difference or dispute shall arise between the Parties or any of them in respect of any matter arising under this Agreement or in relation to the construction hereof the same shall be determined by the award of one arbitrator to be named as follows: (a) the Party or Parties sharing one side of the dispute shall name a representative to select an arbitrator and give notice thereof to the Party or Parties sharing the other side of the dispute; (b) the Party or Parties sharing the other side of the dispute shall, within 14 days of receipt of the notice, name a representative to select an arbitrator; and (c) the two representatives so named shall, within 30 days of the naming of the latter of them, select a third person who shall act as arbitrator. The decision of the arbitrator shall be made within 60 days after selection. The expense of the arbitration shall be borne equally by the parties to the dispute. If the Parties on either side of the dispute fail to name their representative within the time limited or fail to proceed with the arbitration, reference for appointment of an arbitrator shall be made to the British Columbia International Arbitration Centre. The arbitration shall take place in Vancouver, B.C. The language of the arbitration shall be English. The arbitration shall be conducted in accordance with the provisions of the Commercial Arbitration Act (British Columbia). The decision of the arbitrator shall be conclusive and binding upon all the Parties. OPERATOR Until a Joint Venture is formed under Section7 or alternatively, termination of the Option and this Agreement shall have occurred under Section10 hereof: (a) Endeavour shall be the operator of the Property (the “Operator”); and (b) The Operator shall be responsible for making the Expenditures to be incurred by Endeavour under the terms of this Agreement, for complying with all applicable laws and regulations with respect to its operations on the Property, for making all filings and doing all other things necessary to maintain the mineral claims comprising the Property in good standing, for securing and complying with all work permits and for performance of any reclamation required on the Property in respect of its operations. - 11 - CONDITIONS PRECEDENT Except for the payment pursuant to Section 3.2(a)(i), the obligations of Endeavour under this Agreement are subject to the fulfilment within 30days after the Effective Date of the following conditions precedent for the exclusive benefit of Endeavour: (a) completion of a review by Endeavour of title to the Property to the satisfaction of Endeavour; (b) Avino furnishing to Endeavour all technical data with respect to the Property within 10days of the Effective Date and Endeavour completing a review of such data to its satisfaction; and (c) all requisite approval by the Board of Directors of each of Avino and Endeavour. GENERAL Avino acknowledges that Endeavour is party to the Arcelia Agreement with Arcelia covering mineral properties surrounding and contiguous with the Property and accordingly, no area of interest shall extend outwards from the Property. Neither Party may assign this Agreement or any rights hereunder in the Property without complying with the provisions of section9.1 or as permitted under section9.2 without the prior written consent of the other, such consent not to be unreasonably withheld. Notwithstanding this Section14.2,a Party may assign this Agreement to an Affiliate or an Associate (as those terms are defined in the Business Corporations Act (British Columbia)) by delivering notice to that effect to the other Party provided that such transferee first signs an agreement, in form and substance acceptable to the other Party, agreeing to be bound by the terms of this Agreement. For greater certainty, nothing herein shall prevent any party from entering into any corporate reorganization, merger, amalgamation, take-over bid, plan of arrangement, or any other such corporate transaction which has the effect of, directly or indirectly, selling, assigning, transferring, or otherwise disposing of all or a part of the rights under this Agreement to a purchaser. This Agreement inures to the benefit of and binds the Parties and their respective successors and permitted assigns. Each Party shall from time to time promptly execute and deliver all further documents and take all further action reasonably necessary or desirable to give effect to the terms and intent of this Agreement. No waiver of any term of this Agreement by a Party is binding unless such waiver is in writing and signed by the Party entitled to grant such waiver. No failure to exercise, and no delay in exercising, any right or remedy under this Agreement shall be deemed to be a waiver of that right or remedy. No waiver of any breach of any term of this Agreement shall be deemed to be a waiver of any subsequent breach of that term. No amendment, supplement or restatement of any term of this Agreement is binding unless it is in writing and signed by both Parties. Notwithstanding any term in this Agreement, if a Party is at any time delayed from carrying out any action under this Agreement due to circumstances beyond the reasonable control of such Party (aside from circumstances arising from the financial difficulty of such Party), acting diligently, the period of any such delay shall be excluded in computing, and shall extend, the time within which such Party may exercise its rights and/or perform its obligations under this Agreement. A Party relying on the provisions of this section, insofar as possible, shall promptly give written notice to the other Party of the particulars of such circumstances and shall give written notice to the other Party as soon as such circumstances ceases to exist. - 12 - Each of the Parties hereto covenants, agrees and acknowledges that each of them was fully and plainly instructed to seek and obtain independent legal and tax advice regarding the terms and conditions and execution of this Agreement and each of them has sought and obtained such legal and tax advice and acknowledges that each has executed this Agreement voluntarily understanding the nature and effect of this Agreement after receiving such advice. Any notice or other communication required or permitted to be given under this Agreement must be in writing and shall be effectively given if delivered personally or by overnight courier or if sent by fax, addressed in the case of notice to Avino or Endeavour, as the case may be, to its address set out on the first page of this Agreement. Any notice or other communication so given is deemed conclusively to have been given and received on the day of delivery when so personally delivered, on the day following the sending thereof by overnight courier, and on the same date when faxed (unless the notice is sent after 4:00 p.m. (Vancouver time) or on a day which is not a Business Day, in which case the fax will be deemed to have been given and received on the next Business Day after transmission). Either Party may change any particulars of its name, address, contact individual or fax number for notice by notice to the other party in the manner set out in this Section14.9. Neither Party shall prevent, hinder or delay or attempt to prevent, hinder or delay the service on that party of a notice or other communication relating to this Agreement. Any payment made under this Agreement from one Party to the other may be made by cheque by personal delivery or overnight courier to the appropriate address set out in Section14.9. This Agreement may be executed by facsimile and in any number of counterparts. Each of which shall constitute one and the same agreement. The parties have duly executed this Agreement as of the date and year first written above. AVINO SILVER & GOLD MINES LTD. By: “David Wolfin” Authorized Signing Representative ENDEAVOUR SILVER CORP. By: “Bradford Cooke” Authorized Signing Representative - 13 - SCHEDULE “A” - DESCRIPTION OF THE PROPERTY PANUCO PROJECT MINERAL CONCESSIONS OPTIONED PRIVATELY-OWNED MINERAL CONCESSIONS Claim Name: El Laberinto Claim no.: Location: Panuco Type: Explotacion Hectares: Registration Date January 17, 2003 A-1 Location Map A-2 SCHEDULE “B” – PROPERTY OBLIGATIONS Avino has been paying the annual maintenance fee to keep the property in good standing. Upon signing of this Agreement, Endeavour will be obligated to pay this annual maintenance fee as per the Option Agreement. B-1 SCHEDULE “C” - JOINT VENTURE TERMS In this Schedule “C”, terms and expressions given a defined meaning in the Agreement to which this Schedule “C” is attached shall have the corresponding meaning in this Schedule “C”. 1. RELATIONSHIP OF PARTIES The relationship of the Parties in the Joint Venture shall not be, and shall not be construed to be, a partnership relationship, an agency or legal representative relationship or a fiduciary relationship. Except as otherwise expressly provided in this Schedule “C”, the rights, privileges, powers, duties, liabilities and obligations of the Parties shall be as joint venturers and shall be several and not joint or joint and several. 2. CALCULATION OF JOINT VENTURE INTERESTS The following provisions shall apply until such time as the Parties have entered into the definitive Joint Venture Agreement until which time the Agreement to which this Schedule “C” is attached will continue to govern the relations between them. Initial Calculation. On the date that the Joint Venture is formed as a result of the exercise of the Option, Avino and Endeavour are deemed to have the following Joint Venture Interests: Avino Endeavour Deemed Expenditures: $ $ Joint Venture Interest 25
